Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
May 12, 2022.




                                       In The

                     Fourteenth Court of Appeals

                                 NO. 14-22-00325-CV



                    IN RE DEBORAH E. BRYANT, Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                         County Civil Court at Law No. 1
                             Harris County, Texas
                         Trial Court Cause No. 1145840

                         MEMORANDUM OPINION

      On May 5, 2022, relator Deborah E. Bryant filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R. App.
P. 52. In the petition, relator asks this court to compel the Honorable Audrie Lawton-
Evans, presiding judge of County Civil Court at Law No. 1 of Harris County, to
“accept her Fourth Amened Answer and Counterclaims, filed on May 3, 20222, for
the purpose of the conventional trial on the merits.”
      Relator states that she expects real party in interest to move to strike her fourth
amended pleading. There is nothing in the record demonstrating that he has filed a
motion to strike or that the trial court has otherwise stricken her fourth amended
pleading.

      Relator’s request is not ripe for our review. Accordingly, we dismiss relator’s
petition for writ of mandamus for lack of jurisdiction. See Mayhew v. Town of
Sunnyvale, 964 S.W.2d 922, 924 (Tex. 1998) (“Ripeness is an element of subject
matter jurisdiction.”). We also dismiss relator’s motion for temporary relief.


                                   PER CURIAM

Panel consists of Justices Bourliot, Hassan, and Wilson.




                                           2